Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellants to abide the event. See memorandum filed in companion ease of Le Fleur v. Vergilia (ante, p. 1035, filed herewith). All concur, except McCurn and Wheeler, JJ., who dissent and vote for affirmance. See dissenting memorandum in companion case of Le Fleur v. Vergilia (ante, p. 1035, filed herewith). (Appeal from a judgment for plaintiff in an automobile negligence action. The order denied a motion for a new trial.) Present — Taylor, P. J., McCurn, Kimball, Piper and Wheeler, JJ.